DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Receipt is acknowledged of applicant’s amendment filed on 5/4/21.Claims 1-27 are pending and an action on the merits is as follows.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over McQueen US Publication No. 2018/0260594 in view of Reddersen et al. US Patent No. 6, 000, 619. 
Re Claim 1, McQueen discloses an assembly, comprising: an imaging assembly configured to capture an image of a portion of an environment in a field of view (FOV) (a camera captures the image of the optical code, camera 210 captures the image in its 
McQueen fails to specifically disclose an illuminated first line, an illuminated second line, an illuminated third line, and an illuminated fourth line, wherein the first line, the second line, the third line, and the fourth line extend outward from the central mark and are angularly distributed about the central mark. 
Reddersen disclose an illuminated first line (C5, I37-I89, Scanning of the laser beam to run across the bar codes to be read, in one-dimensional and two-dimensional patterns; nine line asterisk pattern, Fig. 9), an illuminated second line (C5, I37-I89; and Fig. 9) , an illuminated third line (C5, I37-I89; and Fig. 9), and an illuminated fourth line (C5, 137-139; and Fig. 9), wherein the first line, the second line, the third line, and the fourth line extend outward from the central mark and are angularly distributed about the central mark (center of asterisk with lines extending away from the center, Fig. 9). 
Given the teachings of Reddersen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McQueen with an illuminated first line, an illuminated second line, an illuminated third line, and an illuminated fourth line, wherein the first line, the second 
Re Claim 2, McQueen and Reddersen discloses the assembly of claim 1 and McQueen discloses wherein a first end of the first line identifies a vicinity of a first virtual edge of the FOV (P27;P4]), a second end of the second line identifies a vicinity of a second virtual edge of the FOV (P27); P46), and the third end of the third line identifies a vicinity of a virtual corner of the FOV at an intersection of the first virtual edge and the second virtual edge ( P27, P46). 
Re Claim 3, McQueen and Reddersen discloses the assembly of claim 1 and McQueen discloses wherein the first line (left horizontal section of LEDs, Fig. 8), the second line (right horizontal section of LEDs, Fig. 8), the third line (lower vertical section of LEDs, Fig. 8), and the fourth line (upper vertical section of LEDs, Fig. 8) have a respective non-illuminated portion in a vicinity of the central mark (each segment of LEDs appears to have a gap between the last led and the center imager 820, Fig. 8). 
Re Claim 4, McQueen and Reddersen discloses the assembly of claim 1 and McQueen discloses wherein the aiming pattern generator (LEDs 215, P43) includes a first light source to form the first line (left horizontal section of LEDs, Fig. 8), and a second light source to form the second line (right horizontal section of LEDs, Fig. 8).


McQueen discloses wherein each of the first illuminated line, the second illuminated
line, the third illuminated line and the fourth illuminated line is at least one of a solid line,
a dashed line, or a dotted line (the line segments from each of the four LED (215)
sections is either solid, dotted or dashed, Fig. 8).
Re Claim 6, McQueen and Reddersen discloses the assembly of claim 1 and
McQueen discloses wherein the central aiming (LEDs 215, P43) mark (center of the
four LEDs segments, Fig. 8) includes a prominent visual indicator of a center zone of
the FOV (An aiming frame illuminated either by a slab type LED illumination or a
back/front illuminator shows the user the usable field of view of the camera, P46) that is
distinct from the first illuminated line, the second illuminated line and the
third illuminated line (the four LED line segments are broken in the center by the imager
820, Fig. 8).
Re Claim 7, McQueen and Reddersen discloses the assembly of claim 1 and
discloses and imaging reader (P22) triggering the imaging assembly to capture the
image when the user detects the portion of the environment in the FOV (The mirror is
located so that the operator can aim the first item's data at the aiming pattern. The
operator has a first line of sight to the first item's data from the reflection in the mirror.
The operator aligns the first item's data with the aiming pattern on the first side of the
mirror so that the scanning camera has a second line of sight to the first item's data.
The scanning camera captures an image of the first item’s data, (P23 based on
the illuminated radial aiming pattern (P27).
McQueen fails to specifically disclose wherein the assembly includes a handheld

Reddersen disclose wherein the assembly includes a handheld reader including
a trigger configured to be activated by a user (Abstract; Fig. 2A. and teaches wherein the assembly includes a handheld reader (handheld scanner, Fig. 2A) including a trigger (C3, I 21-27) configured to be activated by a user (The one or more LEDs 19 function to provide visual feedback to the operator upon the occurrence of certain events, such as the completion of successful read, Col(. 3, Ins 37-39).
Given the teachings of Reddersen it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention to modify the
teachings of McQueen with a handheld reader including a trigger configured to be
activated by a user.
Doing so would provide a convenient hand held barcode scanner.
Re Claim 13, McQueen discloses the assembly of claim 1 and further discloses
wherein the aiming pattern generator (P32, LEDs 215 project an aiming pattern through
mirror 205, which can be seen through mirror 205 due to the transmissive and
reflective properties of mirror 205,) includes: at least one of a diffractive optical element,
a refractive optical element, or an aperture (P40, ); and a light source to generate light
that at least partially passes through the at least one of the diffractive optical element,
the refractive optical element, or the aperture (P32, P40, P27)LEDs 215 project an
aiming pattern through mirror 205, which can be seen through mirror 205 due to the
transmissive and reflective properties of mirror 205) to form the illuminated first line
(P27).

McQueen fails to disclose an illuminated first line, an illuminated second line, an illuminated third line, and an illuminated fourth line, wherein the first line, the second line, the third line, and the fourth line extend outward from the central mark and are angularly distributed about the central mark.
Reddersen disclose an illuminated first line (C5, l37-l39, Scanning of the laser beam to run across the bar codes to be read, in one-dimensional and two-dimensional
patterns; nine line asterisk pattern, Fig. 9), an illuminated second line (C5, l37-l39; and
Fig. 9), an illuminated third line (C5, l37-l39; and Fig. 9), and an illuminated fourth line
(C5, l37-l39; and Fig. 9), wherein the first line, the second line, the third line, and the

central mark (center of asterisk with lines extending away from the center, Fig. 9).
Given the teachings of Reddersen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McQueen with an illuminated first line, an illuminated second line, an illuminated third line, and an illuminated fourth line, wherein the first line, the second line, the third line, and the fourth line extend outward from the central mark and are angularly distributed about the central mark.
Doing so would provide a multi-line asterisk style pattern illuminating the FOV with higher brightness in order to improve the efficiency of the bar code system aiming
operation due to more light being reflected from the target and detection by human or machine being, therefore, easier, C7, I1-5; C16, I 22-29.
Re Claim 15, McQueen and Reddersen discloses the assembly of claim 14 and
McQueen discloses wherein a first end of the first line identifies a vicinity of a first virtual edge of the FOV (P29, Targeting indicators can include a pattern of light emitting diodes (LEDs) arranged in a way to enhance aiming. Other targeting indicators can include patterns such as a rectangle, a circle, nested rectangles, concentric circles like ’bulls-eye’, crosshairs, an ‘X’, arrows, spirals, and asterisks, to name a few ); An aiming frame illuminated either by a slab type LED illumination or a back/front illuminator shows the user the usable field of view of the camera, P46), a second end of the second line identifies a vicinity of a second virtual edge of the FOV (P29]; An aiming frame illuminated either by a slab type LED illumination or a back/front illuminator shows the user the usable field of view of the camera, P46), and a third end of the third line 
of the camera, P46).
Re Claim 16, McQueen and Reddersen discloses the assembly of claim 14, and
McQueen disclose wherein the first line (left horizontal section of LEDs, Fig. 8), the  second line (right horizontal section of LEDs, Fig. 8), the third line (lower vertical section
of LEDs, Fig. 8), and the fourth line (upper vertical section of LEDs, Fig. 8) have a
respective non-illuminated portion in a vicinity of the central mark (each segment of
LEDs appears to have a gap between the last led and the center imager 820, Fig. 8).
Re Claim 17, McQueen discloses an assembly (210) for capturing an image of
an environment in a field of view (FOV) (Abstract,P37), the assembly comprising: an
aiming pattern generator (LEDs 440, Fig. 4) configured to form a radially-extending light
pattern (P29]) to designate approximate boundaries of the FOV (P48, a transmissive
feature that allows a targeting indicator 1330 originating from a targeting source inside
of scanning device 1310 to be visible to a user as a rectangular boundary line and
arrows) .
McQueen fails to disclose a radially-extending light pattern including eight or
more illuminated lines extending radially from a central portion of the radially extending
light pattern, the illuminated lines angularly distributed about the central portion.
Reddersen discloses a radially-extending light pattern including eight or more
illuminated lines extending radially from a central portion of the radially extending light
pattern (Scanning of the laser beam so as to run across the bar codes to be read, in

asterisk pattern, Fig. 9), the illuminated lines angularly distributed about the central
portion (lines distributed around the center of asterisk, Fig. 9).
Given the teachings of Reddersen it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention to modify the
teachings of McQueen with a radially-extending light pattern including eight or more
illuminated lines extending radially from a central portion of the radially extending light
pattern, the illuminated lines angularly distributed about the central portion.
Doing so would provide a multi-line asterisk style pattern illuminating the FOV
with higher brightness in order to improve the efficiency of the bar code system aiming
operation.
Re Claim 18, McQueen and Reddersen discloses the assembly of claim 17 and
McQueen further discloses wherein the radially-extending aiming light pattern (four
sections of LEDs, Fig. 8) includes a central aiming mark in the central portion (center
imager 820, Fig. 8), and wherein the illuminated lines are spaced apart from the central
aiming mark (each segment of LEDs appears to have a gap between the last led and
the center imager 820, Fig. 8).
Re Claim 19, McQueen and Reddersen discloses the assembly of claim 17 and
McQueen further discloses wherein a first illuminated line identifies a vicinity of a first
virtual edge of the FOV (P29); An aiming frame illuminated either by a slab type LED
illumination or a back/front illuminator shows the user the usable field of view of the
camera, P46, a second illuminated line identifies a vicinity of a second virtual edge of
the FOV (P29); An aiming frame illuminated either by a slab type LED illumination or a

third illuminated line identifies a vicinity of a virtual corner of the FOV at an intersection
of the first virtual edge and the second virtual edge (P29)]; An aiming frame illuminated
either by a slab type LED illumination or a back/front illuminator shows the user the
usable field of view of the camera (P46).
Re Claim 20, McQueen discloses an assembly for capturing an image of an
environment in a field of view (FOV) (P37), the assembly comprising: an aiming pattern
generator (LEDs 440, Fig. 4) configured to form a radial aiming light pattern (P29) that
represents boundaries ( P48) of the FOV ( Abstract; P37), the radial aiming light pattern including a central aiming mark (P29) in a central area of the aiming light pattern (P29) and an imaging assembly configured to capture an image of the environment in the FOV ( Abstract; camera 210 captures the image in its field of view. P37) and a first illuminated line (crosshairs, P29), the first illuminated line having a first portion extending from a first side of the central aiming mark (crosshairs, P29; four sections of LEDs, Fig. 8), and a second portion extending from a second side of the central aiming mark (crosshairs, P29]; four sections of LEDs, Fig. 8), the second side diametrically opposed the first side (crosshairs, P29]; four sections of LEDs, Fig. 8),
a second illuminated line orthogonal to the first illuminated line (crosshairs, P29; four sections of LEDs, Fig. 8), the second illuminated line having a third portion extending from a third side of the central aiming mark (crosshairs, P27); four sections of LEDs, Fig. 8), and a fourth portion extending from a fourth side of the central aiming mark (crosshairs, P29; four sections of LEDs, Fig. 8), the fourth side diametrically opposed the third side (crosshairs, P29); four sections of LEDs, Fig. 8).

illuminated line and the second illuminated line, the third illuminated line having a fifth
portion extending from a fifth side of the central mark, and a sixth portion extending from
a sixth side of the central mark, the sixth side diametrically opposed the fifth side.
Reddersen discloses a third illuminated line between a first illuminated line and a
second illuminated line (Scanning of the laser beam so as to run across the bar codes
to be read, in both one-dimensional as well as two-dimensional patterns*' C5, lines 37-
39; line from approximately 1:00 to 7:00 between the two adjacent lines on the nine line
asterisk pattern, Fig. 9), the third illuminated line having a fifth portion extending from a
fifth side of the central mark (Scanning of the laser beam so as to run across the bar
codes to be read, in both one-dimensional as well as two-dimensional patterns, C5,
lines 37-39; line from approximately 1:00 to center portion on the nine line asterisk
pattern, Fig. 9), and a sixth portion extending from a sixth side of the central mark
(Scanning of the laser beam so as to run across the bar codes to be read, in both one-
dimensional as well as two-dimensional patterns C5, lines 37-39; line from
approximately 7:00 to the center portion on the nine line asterisk pattern, Fig. 9), the
sixth side diametrically opposed the fifth side (Scanning of the laser beam so as to run
across the bar codes to be read, in both one-dimensional as well as two-dimensional
patterns C5, lines 37-39; two portions of the line from approximately 1:00 to 7:00 on the
nine line asterisk pattern, Fig. 9).
Given the teachings of Reddersen it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention to modify the teaching of McQueen with a third illuminated line between the first illuminated line and

from a fifth side of the central mark, and a sixth portion extending from a sixth side of
the central mark, the sixth side diametrically opposed the fifth side.
Doing so would improve the efficiency of the bar code system aiming operation
due to more light being reflected from the target and detection by human or machine
being, therefore, easier.
Re Claim 21, McQueen and Reddersen discloses the assembly of claim 20 and
McQueen further discloses wherein each of the first illuminated line, the second
illuminated line, the third illuminated line and the fourth illuminated line is at least one of
a solid line, a dashed line, or a dotted line (the line segments from each of the four LED
(215) sections would appear as either solid, dotted or dashed, Fig. 8;,LEDs 215, which
are used as a target indicator, are shown connected to scanning camera 210, P43).
Re Claim 22, McQueen and Reddersen discloses the assembly of claim 20.
McQueen fails to explicitly disclose wherein respective ends of the first portion,
the second portion, the third portion, the fourth portion, the fifth portion and the sixth
portion intersect the central aiming mark.
Reddersen discloses wherein respective ends of the first portion, the second
portion, the third portion, the fourth portion, the fifth portion and the sixth portion (nine
line asterisk pattern has eighteen half-line segments that intersect in the center of the
pattern, Fig. 9) intersect the central aiming mark (center of asterisk pattern, Fig. 9).
Given the teachings of Reddersen it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention to modify the
teaching of McQueen with wherein respective ends of the first portion, the second

intersect the central aiming mark.
Doing so would provide a multi-line asterisk style pattern illuminating the FOV
with higher brightness in order to improve the efficiency of the bar code system aiming
operation.
Re Claim 23, McQueen and Reddersen discloses the assembly of claim 20 and
McQueen further discloses wherein respective ends of the first portion, the second
portion, the third portion, the fourth portion (four sections of LEDs, Fig. 8) are spaced
apart from the central aiming mark (each segment of LEDs appears to have a gap
between the last led and the center imager 820, Fig. 8).
McQueen fails to disclose a fifth portion and the sixth portion.
Reddersen discloses a fifth portion and the sixth portion (multi line asterisk style
pattern with 18 line portions around a center point, Fig. 9).
Given the teachings of Reddersen it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention to modify the
teaching of McQueen with a fifth portion and the sixth portion.
Doing so would provide a multi-line asterisk style pattern illuminating the FOV
with higher brightness in order to improve the efficiency of the bar code system aiming
operation due to more light being reflected from the target and detection by human or
machine being, therefore, easier.
Re Claim 24, McQueen and Reddersen discloses the assembly of claim 20 and
McQueen further discloses wherein the central aiming (LEDs 215, which are used as a
target indicator, P43) mark (center of the four LEDs segments, Fig. 8) includes a

the FOV (An aiming frame illuminated either by a slab type LED illumination or a
back/front illuminator shows the user the usable field of view of the camera, P46) that is
distinct from the first illuminated line, the second illuminated line and the third
illuminated line (the four LED line segments are broken in the center by the imager 820,
Fig. 8).
Re Claim 25, McQueen and Reddersen discloses the assembly of claim 20, and
McQueen discloses wherein the first portion extends outward from the central aiming
mark (four LED 215 segments extend from center, Fig. 8) to identify a vicinity of a first
virtual edge of the FOV (P29]; An aiming frame illuminated either by a slab type LED
illumination or a back/front illuminator shows the user the usable field of view of the
camera, P46), the third portion extends outward from the central aiming mark (four LED
215 segments extend from center, Fig. 8) to identify a vicinity of a virtual edge of the
FOV (P29); An aiming frame illuminated either by a slab type LED illumination or a
back/front illuminator shows the user the usable field of view of the camera, P46), and
the fifth portion (P27) extends outward from the central aiming mark (four LED 215
segments extend from center, Fig. 8) out to identify a vicinity of a virtual corner of the
FOV at an intersection of the first virtual edge and the second virtual edge. (P29); An
aiming frame illuminated either by a slab type LED illumination or a back/front
illuminator shows the user the usable field of view of the camera, (P46).
Re Claim 26, McQueen and Reddersen discloses the assembly of claim 20 and
McQueen further discloses wherein the aiming light pattern (P29) and a central aiming
mark (each segment of LEDs appears to have a gap between the last led and the

McQueen fails to explicitly disclose a fourth illuminated line having a seventh
portion extending from a seventh side of the central mark between the second portion
and the third portion, and an eighth portion extending from an eighth side of the central
mark, the eighth side diametrically opposed the seventh side.
Reddersen discloses a fourth illuminated line having a seventh portion extending
from a seventh side of the central mark between the second portion and the third
portion, and an eighth portion extending from an eighth side of the central mark, the
eighth side diametrically opposed the seventh side (9 lines broken up into pairs of
diametrically opposed half line portions that are distributed around a center point, Fig.
9).
Given the teachings of Reddersen it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention to modify the
teaching of McQueen with a fourth illuminated line having a seventh portion extending
from a seventh side of the central mark between the second portion and the third
portion, and an eighth portion extending from an eighth side of the central mark, the
eighth side diametrically opposed the seventh side.
Doing so would provide a multi-line asterisk style pattern illuminating the FOV
with higher brightness in order to improve the efficiency of the bar code system aiming
operation due to more light being reflected from the target and detection by human or
machine being, therefore, easier.
Re Claim 27, McQueen discloses a method for capturing an image of an
environment in a field of view (FOV) (Abstract; P37), the method comprising: forming

a central illuminated mark in a central area of the pattern (P29).
McQueen fails to explicitly disclose a first illuminated line, a second illuminated
line, a third illuminated line, and a fourth illuminated line, wherein the first illuminated
line, the second illuminated line, the third illuminated line, and the fourth illuminated line
extend outward from the central aiming mark and are angularly distributed about the
central aiming mark; and when a capture trigger is activated, capturing an image of the
environment in the FOV.
Reddersen discloses a first illuminated line (Scanning of the laser beam so as to
run across the bar codes to be read, in both one-dimensional as well as two-
dimensional patterns C5, I 37-39; line from approximately 1:00 to 7:00, Fig. 9), a second
illuminated line (Scanning of the laser beam so as to run across the bar codes to be
read, in both one-dimensional as well as two-dimensional patterns: C5, Ins 37-39; line
from approximately 1:30 to 7:30, Fig. 9), a third illuminated line (Scanning of the laser
beam so as to run across the bar codes to be read, in both one-dimensional as well as
two-dimensional patterns , Col. 5, Ins 37-39; line from approximately 2:00 to 8:00, Fig.
9), and a fourth illuminated line (Scanning of the laser beam so as to run across the bar
codes to be read, in both one-dimensional as well as two-dimensional patterns; C5, Ins
37-39; horizontal line, Fig. 9), wherein the first illuminated line, the second illuminated
line, the third illuminated line, and the fourth illuminated line extend outward from the
central aiming mark (Scanning of the laser beam so as to run across the bar codes to
be read, in both one-dimensional as well as two-dimensional patterns, C5, I 37-39;
multiple line segments extending from the center point, Fig. 9) and are angularly

center point, Fig. 9); and when a capture trigger is activated (The scanner further
comprises trigger 11, spring clip 12, and trigger seal 13. The trigger and spring clip are
adapted to fit within recess 14 with trigger seal 12 placed over the top. The spring clip
functions to keep the trigger in a normally off position. A switch mechanism (not
shown) electrically couples the trigger to the digital PCB, C3, I 21-27), capturing an
image of the environment in the FOV (The toroid lens, which may be plastic or molded
glass, collects the light gathered over a relatively wide (>60 in both axes) field of View,
and focuses it onto one or more of the photodetectors mounted directly behind the lens
second surface, Col. 16, Ins 2-6).
Given the teachings of Reddersen it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention to modify the
teachings of McQueen with a first illuminated line, a second illuminated line, a third
illuminated line, and a fourth illuminated line, wherein the first illuminated line, the
second illuminated line, the third illuminated line, and the fourth illuminated line extend
outward from the central aiming mark and are angularly distributed about the central
aiming mark; and when a capture trigger is activated, capturing an image of the
environment in the FOV.
Doing so it would have been obvious to one of ordinary skill in the art at the time
of the invention to modify the teachings of McQueen with the teaching of Reddersen for
the purpose of the multi line asterisk style pattern Illuminating the FOV with higher
brightness in order to improve the efficiency of the bar code system aiming operation;
and the structure, including the trigger, providing a modular, integrated, and convenient
.
1.	Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McQueen US Publication No. 2018/0260594 in view of Reddersen et al. US Patent No. 6, 000, 619 as applied to claim 1 above, and further in view of Ray et al. US Publiation No. 2006/0261167.
Re Claim 8, McQueen and Reddersen discloses the assembly of claim 1, and
McQueen further discloses a machine vision system configured to: identify when the
portion of the environment is in the FOV (The mirror is located so that the operator can
aim the first item's data at the aiming pattern. The operator has a first line of sight to the
first item's data from the reflection in the mirror. The operator aligns the first item's
data with the aiming pattern on the first side of the mirror so that the scanning camera
has a second line of sight to the first item's data. The scanning camera captures an
image of the first item's data P23) based on the illuminated radial aiming pattern
(Further, the present invention implements an aiming pattern or aiming frame to function
as a field of view for a scanning camera. The aiming pattern or aiming frame allows the operator to scan optical codes or bar codes, which appear as virtual images on the
mirror, P22); and trigger the imaging assembly to capture the image (The mirror is
located so that the operator can aim the first item's data at the aiming pattern. The
operator has a first line of sight to the first item's data from the reflection in the mirror.
The operator aligns the first item's data with the aiming pattern on the first side of the
mirror so that the scanning camera has a second line of sight to the first item's data.
The scanning camera captures an image of the first item’s data. P23).
McQueen and Reddersen fails to specifically disclose a machine vision system

Ray discloses a machine vision system that identifies the portion of the
environment in the FOV (P94, Abstract).
Given the teachings of Ray it would have been obvious to one ordinary skill in the
art before the effective filing date of the claimed invention to modify the teachings of
McQueen as modified by Reddersen with a machine vision system that identifies the
portion of the environment in the FOV.
Doing so would improve the efficiency of operation of barcode readers by using
the machine vision system to identify pertinent symbols while ignoring undesired objects
like photographs and texts (P104),
Re Claim 12, McQueen and Reddersen discloses the assembly of claim 1.
McQueen fails to disclose a decoder to detect a presence of a barcode in the
image or in the FOV. 
         Ray disclose a decoder to detect a presence of a barcode in the image or in the  FOV (abstract, P107).
Given the teachings of Ray it would have been obvious to one ordinary skill in the
art before the effective filing date of the claimed invention to modify the teachings of
McQueen as modified by Reddersen with a decoder to detect a presence of a barcode
in the image or in the FOV.
Doing so improves the efficiency of operation of barcode readers by using the
machine vision system to identify pertinent symbols, like barcodes, while ignoring
undesired objects like photographs and texts, (104).
2. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McQueen

619 as applied to claim 1 above, and further in view of Joseph et al. US Publication
2006/01118635.
Re Claim 9, McQueen and Reddersen discloses the assembly of claim 1.
McQueen and Reddersen fails to disclose wherein the imaging assembly
includes: an image processor configured to estimate a location of a barcode in the FOV
or a focus distance for the barcode based on the illuminated radial aiming pattern; and a
camera configured to capture an image of the barcode based on at least one of the
barcode location or the focus distance.
Joseph discloses wherein the imaging assembly (imaging-based bar code reader
includes: an image processor (Imaging systems include CCD arrays, CMOS arrays, or
other imaging pixel arrays having a plurality of photosensitive elements or pixels. Light
reflected from a target image, e.g., a target bar code is focused through a lens of
the imaging system onto the pixel array. Output signals from the pixels of the pixel array
are digitized by an analog-to-digital converter. Decoding circuitry of the imaging system
processes the digitized signals and attempts to decode the imaged bar code, P4 configured to estimate a location of a barcode in the FOV or a focus distance for the
barcode based on the illuminated radial aiming pattern (The laser light emitted by the
laser diode 42 to generate the laser aiming pattern 43 travels outwardly toward the
target bar code 15. The laser beam impacts the bar code 15 or the object the bar code
is affixed to and is reflected back toward the reader where it is focused on the pixel
array 28 by the lens 22. Laser ranging utilizes the laser aiming apparatus 40 to
determine an object distance u (shown in FIGS. 2 and 3) between a principal plane PP

along the optical axis QA. The object distance u is computed using a parallax distance
algorithm, Para. [0024]); and a camera configured to capture an image of the barcode
(The bar code reader 10, in addition to imaging and decoding both 1D and 2D bar
codes and postal codes, is also capable of capturing images and signatures, Para.
[0019]) based on at least one of the barcode location or the focus distance
(The automatic focusing system 50 employs a two step process to focus the image on
the pixel array 28, that is, to move the lens 22 to a suitable position along its path of
travel PT for successfully imaging and decoding the target bar code 15., Para. [0024]).
Given the teachings of Joseph it would have been obvious to one ordinary skill
in the art before the effective filing date of the claimed invention to modify the teachings
of McQueen as modified by Reddersen as modified by Joseph with wherein the
imaging assembly includes: an image processor configured to estimate a location of a
barcode in the FOV or a focus distance for the barcode based on the illuminated radial
aiming pattern; and a camera configured to capture an image of the barcode based on
at least one of the barcode location or the focus distance .
Doing so would improve signal quality and/or reduce power consumption as well
as using the aiming pattern generator for the dual purpose of aiming the reader and
focusing the image and therefore simplifying the system and reducing cost (P24 and
60).
3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McQueen
US Publication No. 2018/0260594 in view of Reddersen et al. US Patent No. 6, 000,
619 in view of Joseph et al. US Publication 2006/1118635 as applied to claim 9 above,

Re Claim 10, McQueen, Reddersen, and Joseph discloses the assembly of
claim 9 and Joseph further discloses determining a parallax (The object distance u is
computed using a parallax distance algorithm, P24) of the illuminated radial aiming
pattern (The laser light emitted by the laser diode 42 to generate the laser aiming
pattern 43 travels outwardly toward the target bar code 15. The laser beam impacts the
bar code 15 or the object the bar code is affixed to and is reflected back toward the
reader where it is focused on the pixel array 28 by the lens 22, P24).
McQueen, Reddersen, Joesph, discloses all of the limitations from above
except for estimating the location of the barcode in the FOV.
Ray discloses estimate the location of the barcode in the FOV (In another aspect,
methods and apparatuses locate potential targets, for example barcode symbols, in a
field-of-view of a reader and project one or more indicators providing information
regarding one or more potential targets generally toward or proximate respective ones
of the potential targets, P12 and P17.
Given the teachings of Ray it would have been obvious to one of ordinary skill in
the art before the effective filing date of the invention to modify the teachings of
McQueen, Reddersen, Joesph with estimating the location of the barcode in the FOV
for the purpose of improving the efficiency of operation of barcode readers by using the
machine vision system to identify and locate pertinent symbols, like barcodes, while
ignoring undesired objects like photographs and texts, P104).
Re Claim 11, McQueen, Reddersen, Joesph and Ray discloses the assembly
of claim 10 and Joseph further discloses wherein the image processor is configured to a

based bar code readers (title) and teaches wherein the image processor ( image processor (imaging system or engine 20).

Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive.
Applicant argues the following:
Referring to claim 1, said claim includes "an illuminated central mark in a central area of the illuminated radial aiming pattern. The Office Action "(OA") alleges that this feature is taught by [0027] of D1. However, this paragraph appears to be an omnibus paragraph which overlooks the constraints of the disclosed design. More specifically, those of ordinary skill will appreciate that D1's illuminated pattern is achieved by positioning a graphic target 100 around a camera 210, as shown I n FIGs. 3 and 4, with the camera positioned in the center of the target. This particularly important since the central region of the graphic target 100 is occupied by the camera. Consequently, to provide an illuminated central mark in a central area of the illuminated radial aiming pattern of D1, the reflective/illuminated regions of the graphic target 100 would have to appear within the center thereof, replacing the camera. However, such a modification would be detrimental to the functionality of the disclosed scanning system. Simply put, while a blanket statement concerning the existence of a central mark has been made in D1, the actual implementation of a scanning system which would support such a configuration has not been taught or suggested, and modifying the disclosed system 
  Although paragraph 27  discloses the camera and  mirror configuration . The Examiner would like to direct applicant to paragraph 28 of D1. P28 teaches a targeting indicator i.e.  an illuminated pattern, placed approximately where the virtual image of the object being scanned is focused.  The target pattern is viewed through the partially transmissive surface and is seen by the operator as being superimposed on the virtual reflected image of the object being scanned.  The operator may align the object's optical code to the target indicator in order to ensure that the optical code is centered to the scanning camera's field of view.  An aiming pattern is visually superimposed  (superimposed thus within ) over a virtual image of the  optical code.  Thus the illuminated central mark (virtual image of optical code) is considered within the central area of the illuminated radial aiming pattern (target pattern) since the aligning of the optical code  to the target indicator ensures that the optical code is centered (P6 and P28).
Therefore D1, specifically P28 discloses more than a blanket statement of the central mark and clearly teachings of a scanning system i.e. imaging scanner that has enhanced usability with aiming to aid an operator.
Applicant further argues that D1 fails to teach or suggest an imaging assembly configured to capture an image of a portion of an environment in a field of view (FOV); and an aiming pattern generator configured to form an illuminated radial aiming pattern including an illuminated central mark in a central area of the illuminated radial aiming 
Examiner respectfully disagrees. D1 as discussed in the OA above discloses 
an imaging assembly configured to capture an image of a portion of an environment in a field of view (FOV)  (P37 camera capture and image of the object; P32, camera 210 captures the image in its field of view ) ; and an aiming pattern generator (LED) configured to form an illuminated radial aiming pattern (aiming pattern/frame ) including an illuminated central mark (optical code within ) in a central (superimposed area) of the illuminated radial aiming pattern .
Applicant further argues that   D1 and D2 are not combinable for at least the  following reasons. In particular, for the teaching of the first, second, third, and fourth 
illuminated lines, the OA relies on D2, and more specifically on scanning of the laser beam to run across the bar codes to be read. However, those of ordinary skill in the art recognize that what is being discussed in D2 relates to an entirely different system of barcode reading than the aiming pattern of D1. 
 Applicant respectfully submits that D1 would not be modified with D2 as suggested by the OA. 

In response to applicant's argument, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case the references are in the same field of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONJI N JOHNSON/Primary Examiner, Art Unit 2887